DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1 – 9 are pending in the instant application.
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1 – 7, drawn towards an organic electroluminescent compound of formula 1, classified in CPC class C07D491/048.
II. Claims 8 – 9, drawn towards an organic electroluminescent device comprising at least one of the compounds according to claim 1, classified in CPC class H01L51/0071.
	The inventions are independent or distinct, each from the other because:
	Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, Invention II as claimed is drawn towards an organic electroluminescent device, wherein at least one of the electroluminescent compounds according to claim 1 is contained in a light-emitting layer. Thus, the inventions have materially different designs and modes of operation. For example, the organic electroluminescent device as claimed in Invention II can be practiced with another materially different compound such as those taught in Korean Patent Publication 10-2018-0011980 (Choi), as disclosed in the information disclosure statement filed on October 14, 2020. See, page 3. Choi teaches a compound of Formula (A) as presented below:

    PNG
    media_image1.png
    190
    532
    media_image1.png
    Greyscale

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
	Invention I, classified under CPC class C07D491/048, would require completely different scope of search and examination than the scope of Invention II, classified in H01L51/0071. Search for one of the inventions would not overlap or encompass the scope of the other invention. For example, search for a compound of formula 1, as claimed in the instant claim 1, would not encompass the scope of an organic electroluminescent device comprising at least one of the compounds of formula 1, as recited in the instant claim 8. Therefore, the examination for all of the inventions would be burdensome.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Election of Species
This application contains claims directed to the following patentably distinct species of the compound of formula 1. The species are independent or distinct because each claimed compound of formula 1, would require different scope of search and examination.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species of the compound of formula 1, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Applicant is requested to identify each of the respective variables (Ring A, X and Y, R1 – R5, R11 – R15, L1, Ar1, X1 – X3, Y1 – Y4, p and q) in the instant compounds of formula 1. Currently, claims 1 – 9 are considered generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
For example, a compound of formula 1, wherein Ring A is C6 aryl; X is O and Y is O; would require different scope of search and consideration than a compound of formula 1, wherein Ring A is 5-membered heteroaryl; X is SiR13R14 and Y is NR15.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
	Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
	Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to Applicant’s representative, Matthew Cairns, on June 8, 2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Joint Inventors
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached Monday - Friday: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sagar Patel/Examiner, Art Unit 1626                                                                                                                                                                                                        
/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626